United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1277
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                Jack Eugene Knight

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                          Submitted: November 16, 2020
                              Filed: February 16, 2021
                                  [Unpublished]
                                 ____________

Before BENTON, ERICKSON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Jack Knight argues that the district court 1 erred in admitting criminal-history
evidence during his trial, which ended with his conviction for possession and receipt



      1
        The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.
of child-pornography. Knight further argues that he received a substantively
unreasonable sentence. We disagree on both counts and affirm the district court.

       A jury convicted Knight on two counts of possessing and two counts of
receiving child pornography. See 18 U.S.C. § 2252(a)(2), (a)(4)(B), (b)(1), (b)(2).
At trial, the district court denied Knight’s motion to exclude evidence of his two
prior convictions for child molestation. At sentencing, the district court calculated
Knight’s offense level as 42 and his criminal history category as II. Knight’s
adjusted United States Sentencing Guidelines Manual (“Guidelines”) range was 324
to 405 months of imprisonment. The district court imposed concurrent 200-month
terms on one possession count and both receipt counts, and a consecutive 200-month
term on the second possession count. In total, the district court sentenced Knight to
400 months of imprisonment.

       Knight first argues that the district court erred in admitting evidence of his
prior convictions because their probative value was substantially outweighed by
unfair prejudice. We review a trial court’s evidentiary rulings for abuse of
discretion. United States v. DeFoggi, 839 F.3d 701, 708 (8th Cir. 2016). Knight’s
prior child-molestation convictions were highly relevant to the child pornography
charges at issue here and are expressly admissible under the rules of evidence. Rule
414(a) provides that “[i]n a criminal case in which a defendant is accused of child
molestation, the court may admit evidence that the defendant committed any other
child molestation. The evidence may be considered on any matter to which it is
relevant.” Fed. R. Evid. 414(a). As defined by Rule 414(d), child molestation
includes any child-pornography-related conduct prohibited by 18 U.S.C. chapter
110. See Fed. R. Evid. 414(d)(2)(B). Here, Knight’s past convictions showed his
sexual interest in children as well as his motive, intent, and knowledge in receiving
and possessing child pornography. See United States v. Emmert, 825 F.3d 906, 909
(8th Cir. 2016) (“[E]vidence that [the defendant] sexually abused [two girls] is
probative of [his] interest in underage girls . . . . In this way, [the defendant]’s prior
conduct shows he has a propensity for exploiting young girls and connects him to
the pornographic images found on his hard drive.”). And any prejudice those
                                           -2-
convictions created was not “unfair” within the meaning of Rule 403. See United
States v. Splettstoeszer, 956 F.3d 545, 548 (8th Cir. 2020); United States v. Furman,
867 F.3d 981, 988 (8th Cir. 2017).

       Knight next argues that he received a substantively unreasonable sentence.
We review the reasonableness of a sentence for abuse of discretion and presume a
sentence within the Guidelines range is reasonable. United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc); United States v. Harris, 964 F.3d 718, 725
(8th Cir. 2020). And while a sentencing court abuses its discretion when it fails to
consider a relevant factor that should have received significant weight or gives
significant weight to an improper or irrelevant factor, “[s]entencing courts . . . have
wide discretion to weigh the [18 U.S.C.] § 3553(a) factors.” United States v.
Donahue, 959 F.3d 864, 866–67 (8th Cir. 2020) (quoting United States v. Wilder,
597 F.3d 936, 946 (8th Cir. 2010)). Here, we presume Knight’s sentence was
reasonable because it was within the applicable Guidelines range. The district court
also noted that it considered the relevant § 3553(a) factors in sentencing Knight,
including his age and his criminal history. Nothing suggests that this is one of those
“rare case[s]” where our presumption—that within-the-range sentences are
reasonable—is overcome. United States v. Bolden, 596 F.3d 976, 985 (8th Cir.
2010) (quoting United States v. Turbides-Leonardo, 468 F.3d 34, 41 (1st Cir. 2006)).

      For the foregoing reasons, we affirm.
                      ______________________________




                                         -3-